In an action under section 977-b of the Civil Practice Act to obtain the appointment of a permanent receiver of the New York assets of the defendant, a foreign corporation organized under the laws of Cuba, in which a temporary receiver has been appointed pursuant to said section, the said corporation appeals from so much of an order of the Supreme Court, Kings County, dated May 16, 1961, as granted the motion of the temporary receiver to the extent of authorizing him to pay out of the funds in his possession certain expenses, set forth in a Schedule “ A ”, attached to the moving papers, in the aggregate amount of $595.37. Order affirmed, with $10 costs and disbursements to respondent Sabbatino, as temporary receiver (cf. Meltzer v. Grazi, 10 A D 2d 869, appeal dismissed, 8 N Y 2d 911). We have previously determined appeals from other orders in this action (Schwartz v. Campania Azucarera, 12 A D 2d 506; 14 A D 2d 582). Beldock, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.